DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A1 and Species B3 in the reply filed on 12/27/2021 is acknowledged. Upon further consideration of the claims, the election requirement for species A1 is hereby withdrawn while the election requirement for species B3 is maintained.

Claim and Examination Status
Claims 1-15 are currently pending.
	Claims 11-13 are withdrawn.
	Claims 1-10 and 14-15 are under examination herein.
	Claims 1-10 and 14-15 are rejected.
Note with respect to the instant claims: Claim 1 has been assigned steps (a)-(e) in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims as originally filed.

Priority
The instant Application claims the benefit of domestic priority to US provisional application 62/542,203, filed 08/07/2017. Application 62/542,203 supports claims 1-6 and 8, but does not support claims 7 and 9-15. Accordingly, each of claims 1-6 and 8 are afforded the effective filing date of 08/07/2017, and each of claims 7 and 9-15 are afforded the effective filing date of 08/07/2018.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted for the instant application.

Drawings
	The Drawings submitted 08/07/2018 are accepted.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 08/07/2018.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract uses the implied phrase “This disclosure relates to…”. 
Appropriate correction is required.
	
Claim Interpretation
The following recitations are not considered as limiting the scope of the claimed methods
for the following reasons:
	Claim 1 recites “A method for communicating genomic information…” in the preamble. It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The preambles of the instant claims are interpreted to be drawn to the intended use of the composition recited in the body of the claim. Therefore, methods which anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 U.S.C 102 and 103.
Claim Terminology
In claim 1 and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “comparing at least a portion of the genomic dataset with at least a portion of a reference sequence associated with the at least one reference motif” reads on any 
In claim 8 and any claims dependent therefrom, under the BRI, the recited “quality score information” reads on any information associated with the genomic dataset regarding quality. Non-limiting examples are provided in the instant application at [0062].
In claim 9 and any claims dependent therefrom, under the BRI, the recited “quality score curve” reads on any curve generated from the quality score information of claim 8. Non-limiting examples are provided in the instant application at [0063].
In claim 10, under the BRI, the recited “quality score curve parameter information” reads on any parameter information based on the quality score curve. Non-limiting examples are provided in the instant application at [0064-0065].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a method for analyzing genomic information [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for identifying, generating, and comparing information) and mathematical concepts.
mental processes and mathematical concepts are as follows:
Independent claim 1: identifying at least one reference motif included in the genomic dataset; comparing at least a portion of the genomic dataset with at least a portion of a reference sequence associated with the at least one reference motif; generating, based on the comparison between the at least a portion of the genomic dataset and the at least a portion of the reference sequence, a variant list comprising entries indicating differences between the at least a portion of the genomic dataset and the at least a portion of the reference sequence
Dependent claim 9: generating a quality score curve based on the quality score information.
Dependent claim 10: generating, based on the generated quality score curve, quality score curve parameter information.
Dependent claim 14: wherein generating the quality score parameter information comprises comparing the quality score curve with one or more reference quality score curves.
Dependent claims 14-15 recite additional steps that further limit the judicial exceptions in dependent claims 9-10 and as such, are further directed to abstract ideas. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually identify specific sequences within a genomic dataset, compare sequences to reference sequences, and generate lists of differences between those sequences, as well as generating quality score curves and parameter information by comparing the curves to reference quality score curves. There are no specifics as to the methodology involved in “identifying”, 
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “receiving a genomic dataset for transfer to a second computing system; and transmitting the variant list and an indication of the at least one reference motif to the second computing system”.
Dependent claims 2-8 recite steps that further limit the recited additional elements regarding the structure of the genomic and reference data in the claims.
claim 1 further includes a method… performed by a first computing system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform the method and a second computing system corresponds to the same judicially recited exceptions as pertain to claim 1 above.  
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” and “transmitting”, as well as limitations based on the structure of the data, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a method… performed by a first computing system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor” and “a second computing system” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made 
With respect to the instant claims, the prior art to Hahm et al. (US 2018/0121601 A1) discloses that “receiving” and “transmitting”, as well as limitations based on the structure of the data, are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0007], [0285], and [0559]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Hahm et al. (US 2018/0121601 A1) teaches that computing elements are routine, well-understood and conventional in the art, at [0006] and throughout. The specification also notes that computer processors and systems, as 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahm et al. (US 2018/0121601 A1; Priority 10/28/2016).

Regarding claim 1, the prior art to Hahm teaches a system, method and apparatus for executing a bioinformatics analysis on genetic sequence data (abstract). Hahm teaches implementation of their invention in computer programs (i.e., non-transitory computer-readable medium storing instructions) that are executable on a programmable system including at least one programmable processor, which can be special or general purpose (i.e., a first computing system) [0920]. Regarding claim 1, step a), Hahm teaches receiving a plurality of reads of genomic data (i.e., a genomic dataset) [0007]. Regarding claim 1, step b), Hahm teaches a mapping module so as to map (i.e., identify) one of a plurality of reads to one or more segments of the one or more genetic reference sequences (i.e., reference sequences) based on the index [0009], where the indexes (i.e., reference motifs) are built from one or more reference genomes [0012]. Regarding claim 1, step c), Hahm teaches receiving one or more of the mapped positions for the read data and retrieving a segment of the reference sequence/genome corresponding to the i.e., a reference sequence associated with the at least one reference motif) so that an alignment of the read to each retrieved reference segment may be calculated (i.e., compared) [0014]. Regarding claim 1, step d), Hahm teaches a variant call module for processing the mapped, aligned, and/or sorted reads with respect to a reference genome to thereby produce a variant call file (i.e., generating a variant list based on the comparison between the at least a portion of the genomic dataset and the at least a portion of the reference sequence) [0010], where the variant call file can delineate the genetic differences between the subject's sequenced genetic sample and a reference sequence [0018]. Regarding claim 1, step e), Hahm teaches that one or more of the plurality of physical electrical interconnects may include an output from the integrated circuit for communicating result data (i.e., transmitting the results to a second computing system) from the mapping module (i.e., an indication of the at least one reference motif) and/or the alignment and/or sorting and/or variant call modules (i.e., the variant list) [0010]. 
Regarding claim 2, Hahm teaches the method of claim 1 as described above. Hahm teaches receiving the plurality of reads of genomic data (i.e., the genomic dataset) directly from the sequencer or from an associated memory (i.e., unaligned sequence data) [0007] for analysis as described above. 
Regarding claim 3, Hahm teaches the method of claim 1 as described above. Hahm teaches employing a hash table (i.e., a reference table) that contains indexes (i.e., reference motifs) of known alternative haplotype sequences for mapping purposes [0157].
Regarding claim 5, Hahm teaches the method of claim 3 as described above. Hahm teaches employing a hash table as described above. Hahm teaches that the mapping module may include or be connectable to a memory that includes one or more indexes, such an index built i.e., wherein identifying the at least one reference motif comprises accessing the locally-stored reference table) [0012].
Regarding claim 6, Hahm teaches the method of claim 3 as described above. Hahm teaches employing a hash table as described above. Hahm teaches that the mapping module may include or be connectable to a memory that includes one or more indexes, such an index built from the one or more reference genomes (i.e., wherein identifying the at least one reference motif comprises accessing the reference table) [0012]. Hahm teaches that many of these modules may either be performed by software or on hardware, locally or remotely, e.g., via software or hardware, such as on the cloud, e.g., on a remote server and/or server bank, such as a quantum computing cluster [0177].
Regarding claim 8, Hahm teaches the method of claim 1 as described above. Hahm teaches that the reads generated by the sequencer (i.e., the genomic dataset) are represented by a sequential number of base call and quality scores (i.e., quality score information), thereby identifying both the sequence for each read and its confidence [0187].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm, as applied to claims 1 and 3, and in further view of Nguyen et al. (BMC Bioinformatics, 2009, 10(1), pp 1-13).
Regarding claim 4, Hahm teaches the method of claims 1 and 3 as described above. Hahm does not teach that the reference table further comprises the reference sequence associated with the at least one reference motif.
However, the prior art to Nguyen teaches the development of a parallel algorithm called PLAST for comparing large genomic banks and targeting middle-range computers (abstract). Nguyen teaches indexing two protein banks (i.e., genomic data) using the subset seed concept, where two tables (i.e., reference table) of T entries of all possible subset seed keys (i.e., reference motifs) are constructed, where each key is associated with a list of positions corresponding to all the occurrences of this subset seed in the bank (page 2, column 2, paragraph 6). Nguyen teaches BLK0k and BLK1k, for a seed key k in the two index tables, where each subsequence is composed of a seed of W characters with its right and left extensions of L characters (i.e., the reference sequence associated with the at least one reference motif) (page 4, column 2, paragraph 4 and Figure 2). Figure 2 (shown below) of Nguyen shows a table composed of seeds and their associated right and left neighbor sequences. 

    PNG
    media_image1.png
    317
    724
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method taught by Hahm for mapping a plurality of sequence reads to a reference genome based on an indexing technique with the data structure of Nguyen. The motivation would have been to develop a new, faster algorithm with a similar level of accuracy for comparing large genomic banks using parallel features of microprocessors, as taught by Nguyen (abstract). Thus, it would have been obvious to one of ordinary skill in the art to replace the prior art index table of Hahm with the prior art index table of Nguyen in order to produce a parallel algorithm for genomic sequence alignment, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable.
B.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm, as applied to claim 1.
claim 7, Hahm teaches the method of claim 1 as described above. Hahm teaches that even if a data unit is large at the desired software/hardware boundary, it can still be efficiently handed off to a hardware engine for processing, just by passing a pointer to the particular data unit [0559]. Hahm does not particularly teach that the indication of the at least one reference motif comprises a pointer to the at least a portion of the reference sequence.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the embodiments taught by Hahm to include, in the output of the aligning module, a pointer indicating the reference sequence in order to select, very precisely, the low-complexity/high-compute-load portions of a genomic data processing operation for implementation in custom logic, with optimized software/hardware boundaries with efficient small accesses, as taught by Hahm [0559].
C.	Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm, as applied to claims 1 and 8, and in further view of Huang et al. (GigaScience, 2017, 6(5),  pages 1–9).
Regarding claim 9, Hahm teaches the method of claim8 as described above. Hahm does not teach that the method further comprises generating a quality score curve based on the quality score information.
However, the prior art to Huang teaches analysis of a whole-genome sequencing dataset generated by the sequencer BGISEQ-500 (abstract). Huang teaches generating a binary file with bases and quality scores (i.e., a genomic dataset with quality score information) (page 2, column 2, paragraph 4). Huang teaches analyzing the read quality by plotting the distributions of base i.e., generating a quality score curve based on the quality score information) (page 3, column 2, paragraph 1 and Fig. 3A-B).
Regarding claim 10, Hahm teaches the method of claim 9 as described above. Hahm does not teach that the method further comprises generating, based on the generated quality score curve, quality score curve parameter information.
However, Huang teaches comparing the distribution plots of base quality scores of sequences generated by two sequencers, the BGISEQ-500 and the HiSeq2500, finding differences in the proportion of low-quality reads, more stable base quality distribution along the reads, and lower overall single base quality scores (i.e., generating quality score curve parameter information) (page 3, column 2, paragraph 1 and page 6, column 1, paragraph 1).
Regarding claim 14, Hahm teaches the method of claim10 as described above. Hahm does not teach comparing the quality score curve with one or more reference quality score curves.
However, Huang teaches comparing the distribution plots of base quality scores of sequences generated by two sequencers, the BGISEQ-500 and the HiSeq2500 (i.e., comparing the quality score curve with one or more reference quality score curves), finding differences in the proportion of low-quality reads, more stable base quality distribution along the reads, and lower overall single base quality scores (i.e., the quality score parameter information comprises indications of differences between the quality score curve and the reference quality score curves) (page 3, column 2, paragraph 1 and page 6, column 1, paragraph 1). As Huang teaches an example of using one other dataset for comparison, it is considered that this example encompasses the instantly claimed range of one or more reference quality score curves. 
claim 15, the method of claim 14 as described above. Hahm does not teach that the indications of differences between the quality score curve and at least one of the one or more reference quality score curves comprise at least one predefined difference.
However, Huang teaches identifying differences between the quality score curves as described above. As Huang teaches determining these differences based on the characteristics of the distributions, these differences are considered as predefined. As Huang teaches an example of determining three differences between the quality score distributions, it is considered that this example encompasses the instantly claimed range of at least one predefined difference.
Regarding claims 9-10 and 14-15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Hahm for mapping and aligning sequencing reads to an indexed genome with the method of Huang for quality score distribution analysis. The motivation would have been to compare data generated by new sequencing platforms to other sequencers for reference by the community during development of bioinformatics methods and sequencing-based applications for new platforms, as taught by Huang (page 2, column 1, paragraph 1). The basic technique of comparing quality score distributions to a reference would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient because the generation of base quality scores during sequencing are routinely examined by those of ordinary skill in the art during quality control, using open source tools like FastQC.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roth (US 2012/0089338A1) teaches methods for indexing a reference genome and for mapping a sequence read to a reference genome by comparing a sequence read to the index regions stored in the indexing hash table, and the sequence read is mapped to and aligned against a location on the reference genome (abstract).

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                  
                                                                                                                                                                                      /Lori A. Clow/Primary Examiner, Art Unit 1631